By the Court.

A voluntary trustee, not stipulating for compensation, is not entitled to any compensation for time and trouble; he is entitled to have all his expenses and charges paid; to be indemnified against expense and loss, but not remunerated.
The acceptance of the assignment in this case necessarily involved the collection of the judgment and the defence of it; and, though thjs may have occasioned more trouble to the trustee than he anticipated, this cannot vary the principle, or entitle him to compensation for performing a trust which he voluntai’ily undertook without any stipulation for compensation.
Decree affirmed except as to the item of interest on the balance in the trustee’s hands which is disallowed; the fund not being a productive one in his hands, and he had advanced of his own money for the benefit of the cestuis que trust.